UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                            Plaintiff,

              v.                                     15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________

  DECLARATION OF PLAINTIFFS’ ATTORNEY, BRIAN L. BROMBERG, IN
SUPPORT OF PLAINTIFF’S MOTION TO EXTEND DEADLINE FOR PLAINTIFF
   TO REPLY TO DEFENDANT’S OPPOSITION TO MOTION TO AMEND
    COMPLAINT AND TO ADJOURN THE DATE FOR ORAL ARGUMENT

       Brian L. Bromberg, an attorney at law, hereby declares under penalties of

perjury that the following statements are true to the best of his knowledge,

information, and belief:

       1.     I am an attorney at law licensed to practice in the State of New York, I

am admitted to practice before this Court and am an attorney of record for the

Plaintiff in this action.

       2.     On March 11, 2019, Plaintiff moved to amend his complaint.

       3.     On April 25, 2019, Defendants filed voluminous opposition papers

consisting of more than 400 pages of declarations, exhibits, and memorandums.

       4.     While even under the best of circumstances, responding to so many

documents would take quite some time, I have been dealing with a particular

challenge that warrants an extension.

                                           1
        5.    Approximately three weeks ago, my landlord advised me – and half-a-

dozen other law firms – that our tenancies were being terminated as of May 31,

2019.

        6.    The landlord did so because it decided not to exercise an option to

renew the over-lease.

        7.    Since then, together with three other law firms, I have been

scrambling to find replacement quarters in the tight Manhattan real-estate market.

        8.    We have finally found a space, but we still do not have a signed

contract and we will not be able to move in until the end of the month.

        9.    In the meantime, I have been consumed first with the search and now

with the contract negotiations, with arranging for Internet and telecom service, and

with all the other issues that arise when building out a new space to be occupied by

multiple law firms – all on a 45-day schedule.

        10.   Therefore, I have asked the defendants to agree to an extension of time

to reply to the pending motion from today to June 7, 2019, and to agree to adjourn

the oral-argument date to the following week.

        11.   Scott Wortman, Esq., one of the attorneys for Palisades Acquisition

XVI, LLC, has agreed, but I have not heard back from the Glenn Fjermedal, Esq.,

because I believe he may be on vacation.

Dated:        May 10, 2019
              New York, NY

                                               /s/ Brian L. Bromberg
                                                   Brian L. Bromberg



                                           2
